Title: To James Madison from John Francis Mercer, 8 February 1785
From: Mercer, John Francis
To: Madison, James


Dear Sir
Annapolis Feby. 8. 1785.
I have your favor of the 24. which pursuing me by a circuitous route, did not reach this untill within a few days. I place value on every mark of your friendship & to convince you that public business alone was not what induc’d me to revive impressions which were strongly imprinted on my breast. I now write you from a recess, where news of private happiness can be the only subject of a[t]te[n]tion. I feel that you will participate in my pleasure when I communicate to you the accomplishment of an object, which for a long time has engross’d my attention & engag’d my wishes. I was married on the 3d. instant, to a young Lady of this place—The eldest daughter of Mr. Sprigg. In a change of situation which has produc’d a revolution in many opinions my sentiments towards my friends remain unaltered. I wish & hope, to retain & improve ’em, & in whatever place I may ultimately settle, be assur’d it is much my desire to cultivate your esteem. It is more than probable I shall continue in Virginia, if I can make it tolerably agreable to my new connexion. I woud certainly prefer a Country of which I am a native, & which has been partial to the little merit I possess. You have my best wishes & be assur’d that I am most sincerely yr friend & hbl Set.
John F. Mercer
